Citation Nr: 1013971	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a December 24, 2008, decision of the Board, which 
granted entitlement to an increased disability rating of 70 
percent for a dysthymic disability as of January 21, 1993, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from February 1971 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on the 
Appellant's January 2009 motion alleging CUE in the December 
24, 2008 Board decision.


FINDINGS OF FACT

1.  In its December 24, 2008 decision, the Board granted 
entitlement to an increased disability rating of 70 percent 
for a dysthymic disability, as of January 21, 1993.

2.  The appellant has not adequately set forth allegations of 
CUE in the December 24, 2008 decision of the Board, nor the 
legal or factual basis for such allegations of error, and why 
the result would have been manifestly different but for the 
errors.


CONCLUSION OF LAW

The criteria for revision or reversal of the December 24, 
2008 Board decision, which granted entitlement to an 
increased disability rating of 70 percent for a dysthymic 
disability, as of January 21, 1993, on the basis of CUE, have 
not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1402, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that it is not 
necessary to discuss the VCAA in connection with the 
appellant's Motion in this case.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on an allegation of CUE in a previous Board 
decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  The Court held that an attempt to obtain benefits 
based on an allegation of CUE "is fundamentally different 
from any other kind of action in the VA adjudicative 
process."  See Livesay, 15 Vet. App. at 178.  An allegation 
of CUE does not represent a "claim", but rather is a 
collateral attack on a final decision.  It involves a legal 
challenge to a prior Board decision and does not involve 
acquiring or submitting any additional evidence.  Therefore, 
the provisions of the VCAA are not for application in the 
adjudication of the issue of CUE in a prior final Board 
decision.

II.  Relevant Law and Regulations

A Board decision is final on the date stamped on the face of 
the decision.  See 38 C.F.R. § 20.1100 (2009).  A final Board 
decision is subject to review by the Board on motion alleging 
CUE.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. § 
20.1400 (2009).  A motion alleging CUE in a Board decision is 
a matter of original jurisdiction with the Board.  See 38 
U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2009).  
Motions alleging such error are not, except as otherwise 
provided, subject to rules relating to processing and 
disposition of appeals.  See 38 C.F.R. § 20.1402 (2009).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2009).  Moreover, the decision is to 
be based on the record and the law that existed when the 
challenged decision was made.  See 38 C.F.R. § 20.1403(b) 
(2009).

A CUE is one which, had it not been made, would have 
manifestly changed the outcome when it was made.  The error 
cannot be clear and unmistakable unless it is absolutely 
clear that a different result would have ensued, but for the 
error.  See 38 C.F.R. § 20.1403(c) (2009).  The following do 
not constitute CUE:  (1) changed diagnosis; (2) failure to 
fulfill the duty to assist; or (3) a disagreement as to how 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2009).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. § 
20.1403(e) (2009).

The regulatory definition of CUE was based on prior rulings 
of the Court.  More specifically, it was observed in the 
notice of proposed rulemaking that Congress intended that VA 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 
16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Thus, the Board is permitted 
to seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court precedent regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

III.  Analysis

The evidence of record indicates that in November 1994, the 
appellant was granted an increased disability rating for his 
service-connected herniated nucleus pulposus with 
radiculopathy and dysthymia, from 40 percent to 60 percent 
disabling, effective January 21, 1993.  On February 16, 1995, 
the appellant submitted a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) during his Decision 
Review Officer hearing.  This claim was granted in July 1996, 
effective the date of claim.  In August 2004, it was 
determined that the effective date of the TDIU was January 
21, 1993.

In December 2002, the appellant filed claims of entitlement 
to: an increased disability rating in excess of 60 percent 
for herniated nucleus pulposus; an increased disability 
rating in excess of 30 percent for dysthymia; and basic 
eligibility to Dependents' Educational Assistance (DEA).  An 
April 2003 rating action continued the 60 percent rating for 
herniated nucleus pulposus, continued the 30 percent rating 
for dysthymia and granted DEA benefits.  The appellant 
submitted a Notice of Disagreement (NOD) in April 2003 and 
timely perfected his appeal in February 2004.  

In April 2004, the appellant also submitted a claim of 
entitlement to an effective date prior to January 21, 1993 
for TDIU.  An August 2004 rating action denied the 
appellant's claim.  He submitted a NOD in October 2004 and 
timely perfected his appeal in June 2005.

These claims were combined and came before the Board in 
August 2006.  At that time, the Board: continued the 60 
percent rating for herniated nucleus pulposus; restored a 50 
percent rating for dysthymia; denied entitlement to an 
initial evaluation in excess of 50 percent for dysthymia, 
prior to December 9, 2002; and denied the appellant's claim 
of entitlement to an effective date prior to January 21, 
1993.  The appellant subsequently submitted a Notice of 
Appeal to the Court, specifically noting his disagreement 
with the portion of the Board's August 2006 decision that 
denied entitlement to an initial evaluation in excess of 50 
percent for dysthymia, prior to December 9, 2002.  The Court 
issued a December 2007 Order vacating, in part, the August 
2006 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.  

In the parties' Joint Motion for Remand, it was stated that 
"the appellant expressly abandons his arguments relating to 
that part of the Board's decision which denied entitlement to 
an increased evaluation for the residuals of a herniated 
nucleus pulposus and entitlement to an effective date earlier 
than January 21, 1993, for the grant of TDIU."  Thereafter, 
the Board issued a second decision in conjunction with the 
Court's Order in December 2008.  The December 2008 Board 
decision granted the appellant's claim of entitlement to an 
initial evaluation in excess of 50 percent for dysthymia, 
awarding a 70 percent disability evaluation.
In January 2009, the appellant submitted a statement to the 
Board indicating that he wished to appeal the Board decision 
of December 2008 denying an earlier effective date for the 
grant of TDIU prior to January 1993.  The appellant further 
asserted that the Board, "clearly and unmistakenly changed 
the issue to increase instead of earlier effective date."  
See Appellant's Statement, January 13, 2009.

As noted above, a motion alleging clear and unmistakable 
error in a prior Board decision must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  See 38 C.F.R. 
§ 20.1404(b) (2009).  In this instance, the moving party (the 
appellant) has failed to clearly and specifically set forth 
alleged errors of fact or law in the December 2008 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  In fact, the Board decision in 
question does not even address the issue the appellant has 
claimed was decided incorrectly.  The Board emphasizes that 
in a clear and unmistakable error motion it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged clear and unmistakable error, and a disagreement as 
to how the facts were weighed or evaluated is not sufficient 
to satisfy this requirement.  See 38 C.F.R. § 20.1403 (2009).  
The appellant has failed to do so.

The Board further notes that, as quoted above, the appellant 
expressly abandoned the claim of entitlement to an effective 
date prior to January 21, 2003 for the grant of TDIU.  
Therefore, it is unclear what the appellant's current 
contentions actually are.  As such, because the moving party 
has failed to comply with 38 C.F.R. § 20.1404(b) (2009) in 
his attempt to challenge the December 2008 Board decision on 
the basis of clear and unmistakable error, the Board must 
dismiss the motion to revise.  This is done without prejudice 
to refiling.






ORDER

The motion to revise or reverse the December 24, 2008 
decision of the Board, which addressed the claim of 
entitlement to an initial disability evaluation in excess of 
50 percent for dysthymia (granting a 70 percent disability 
evaluation), is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


